JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. The court has determined that the issues presented occasion no need for an opinion. See Fed. R.App. P. 36; D.C.Cir. Rule 36(b). It is
*5ORDERED AND ADJUDGED that the district court’s judgment be affirmed. The district court’s decision to credit the testimony of Detective Lorenzo James at the hearing on appellant’s motion to suppress over that of appellant was not “clearly erroneous.” United States v. Simpson, 992 F.2d 1224, 1226 (D.C.Cir.), cert. denied, 510 U.S. 906, 114 S.Ct. 286, 126 L.Ed.2d 236 (1993). Therefore, the district court properly admitted the challenged statement. The prosecution produced sufficient evidence for a reasonable juror to determine “Exhibit 1” was a “firearm.” See Parker v. United States, 801 F.2d 1382, 1384 (D.C.Cir.1986). Assuming the prosecutor’s rebuttal argument was improper, cf. United States v. Catlett, 97 F.3d 565 (D.C.Cir.1996), Singleton did not suffer “substantial prejudice.” See Id.; United States v. Gartmon, 146 F.3d 1015 (D.C.Cir.1998).
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.